Filed 1/19/22 P. v. Montgomery CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B311367

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BA284010)
         v.

JUSTIN MONTGOMERY,

         Defendant and Appellant.


      APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, David R. Fields, Judge. Reversed and
remanded with directions.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael R. Johnsen, Supervising
Attorney General, Amanda V. Lopez and Theresa A. Patterson,
Deputy Attorneys General, for Plaintiff and Respondent.
                 ___________________________
      Justin Montgomery was convicted following a jury trial in
                                                               1
2007 of attempted murder (Pen. Code, §§ 187, subd. (a), 664),
assault with a semiautomatic firearm (§ 245, subd. (b)), shooting
at an occupied motor vehicle (§ 246) and possession for sale or
transportation of marijuana and cocaine (Health & Saf. Code,
§§ 11359, 11351.5, 11352, subd. (a), 11360, subd. (a)). Criminal
street gang (§ 186.22, subd. (b)) and several firearm
enhancements (§§ 12022, subd. (a)(1), 12022, subd. (c), 12022.53,
subd. (b)) were found true. We affirmed Montgomery’s
convictions on direct appeal but remanded for further
proceedings because of error in considering a prior felony strike
conviction in the absence of adjudication or an admission. (People
v. Montgomery (Sept. 2, 2009, B208165) [nonpub. opn.].) On
remand the trial court found the prior strike allegation to be true
and reimposed the original aggregate sentence of 45 years to life.
We affirmed the judgment. (People v. Montgomery (Oct. 24, 2011,
B225344) [nonpub. opn.].)
      On February 11, 2021 the superior court summarily denied
Montgomery’s petition for resentencing under section 1170.95,
ruling Montgomery was ineligible for relief because he had been
convicted of attempted murder, not murder.
      While Montgomery’s appeal was pending, the Legislature
enacted Senate Bill No. 775 (2021-2022 Reg. Sess.) (Stats. 2021,
ch. 551, § 2) (Senate Bill 775), effective January 1, 2022, which


1
      Statutory references are to this code unless otherwise
stated.



                                 2
amended section 1170.95 to expressly include within its reach
certain convictions for attempted murder and voluntary
manslaughter. In light of this new legislation, we remand
Montgomery’s case for the superior court to appoint counsel for
Montgomery and to determine in accordance with the procedures
described in section 1170.95, subdivision (c), and People v. Lewis
(2021) 11 Cal.5th 952 (Lewis) whether Montgomery has made a
prima facie showing he is entitled to relief.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Montgomery’s Conviction for Attempted Murder
       As described in our opinion affirming Montgomery’s
convictions (People v. Montgomery, supra, B208165), the evidence
at trial established that Montgomery was the driver of a van
under surveillance by the Los Angeles Police Department. Saul
Eady, Montgomery’s codefendant, and a third man were also in
the van. As detectives monitored the van, one of them observed a
person in the passenger side of the van reach out and fire four or
five shots toward an alley. Detectives went to the alley to
investigate and found Curtis Muse, who admitted he had been a
member of the Crips at one time. The area where the shooting
occurred was controlled by the Black P Stones, a rival Bloods
gang. Muse was uninjured, but his car had several bullet holes
in it. Muse told the detectives he had been in the driver’s seat of
his car at the time of the shooting.
       Detectives took control of the van after it was parked and
its occupants left. From its interior they recovered a nine-
millimeter semiautomatic handgun and a pump-action shotgun.
Shell casings found at the shooting scene were matched to the
handgun. A substantial quantity of rock cocaine and marijuana
was also found inside the van. The People’s gang expert testified



                                 3
that both Montgomery and Eady were members of the Black P
Stones.
      The jury found Montgomery guilty of attempted murder,
assault with a semiautomatic firearm, shooting at an occupied
motor vehicle and possession for sale or transportation of
marijuana and cocaine and found true related criminal street
gang and firearm enhancements. The jury did not find true that
the attempted murder had been willful, deliberate and
              2
premeditated.
       2. Montgomery’s Petition for Resentencing
       On August 7, 2020 Montgomery filed a handwritten
petition for resentencing pursuant to section 1170.95. In his
petition Montgomery declared he had been convicted at trial of
“second degree attempted murder” under the felony-murder rule
or the natural and probable consequences doctrine and could not
now be convicted of that offense because of changes made to
sections 188 and 189 by Senate Bill No. 1437 (2017-2018 Reg.
Sess.) (Stats. 2018, ch. 1015) (Senate Bill 1437). He requested
appointment of counsel during the resentencing process.
       On February 11, 2021, after receiving an opposition
memorandum from the prosecutor but without appointing
counsel for Montgomery or providing an opportunity for him to
file a reply, the superior court denied the petition for
             3
resentencing. In its ruling the court stated, “Relief under Penal


2
     The jury could not reach a verdict on the charges against
Eady, and a mistrial was declared as to him.
3
      As Montgomery has pointed out on appeal, the petition for
resentencing was heard by Judge David R. Fields. Montgomery
was originally sentenced by Judge George C. Lomeli.


                                4
Code section 1170.95 is not available to defendants convicted of
attempted murder. [Citation.] Petitioner has not made a
prima facie showing that he is eligible for relief pursuant to
Penal Code section 1170.95.”
                           DISCUSSION
       Senate Bill 1437 substantially modified the law relating to
accomplice liability for murder, eliminating the natural and
probable consequences doctrine as a basis for finding a defendant
guilty of murder (People v. Gentile (2020) 10 Cal.5th 830, 842-843
(Gentile)) and significantly narrowing the felony-murder
exception to the malice requirement for murder. (§§ 188,
subd. (a)(3), 189, subd. (e)(3); see Lewis, supra, 11 Cal.5th at
p. 957.) It also authorized, through new section 1170.95, an
individual convicted of felony murder or murder based on the
natural and probable consequences doctrine to petition the
sentencing court to vacate the conviction and be resentenced on
any remaining counts if he or she could not have been convicted
of murder because of Senate Bill 1437’s changes to the definition
of the crime. (See Lewis, at p. 957; Gentile, at p. 843.)
       There was disagreement among the courts of appeal
whether new section 188, subdivision (a)(3)’s prohibition against
imputing malice to establish liability for murder other than in
specified felony-murder cases also precluded finding a defendant
guilty of attempted murder under the natural and probable
consequences doctrine. Notwithstanding that conflict, all courts

Section 1170.95, subdivision (b)(1), provides, “The petition shall
be filed with the court that sentenced the petitioner . . . . If the
judge that originally sentenced the petitioner is not available to
resentence the petitioner, the presiding judge shall designate
another judge to rule on the petition.”



                                  5
of appeal recognized that, by its express terms, section 1170.95 as
enacted by Senate Bill 1437 did not authorize a petition to vacate
an attempted murder conviction.
       As amended effective January 1, 2022 by Senate Bill 775,
however, section 1170.95, subdivision (a), now provides, “A
person convicted of felony murder or murder under the natural
and probable consequences doctrine or other theory under which
malice is imputed to a person based solely on that person’s
participation in a crime, attempted murder under the natural and
probable consequences doctrine, or manslaughter may file a
petition with the court that sentenced the petitioner to have the
petitioner’s murder, attempted murder, or manslaughter
conviction vacated and to be resentenced on any remaining
                             4
counts . . . .” (Italics added.)
      In his reply brief Montgomery argues, with the passage of
Senate Bill 775, the order summarily denying his petition for
resentencing should be reversed and the cause remanded with


4
      In an uncodified statement of its intent in enacting Senate
Bill 775, the Legislature declared the legislation “(a) Clarifies that
persons who were convicted of attempted murder or manslaughter
under a theory of felony murder and the natural probable
consequences doctrine are permitted the same relief as those
persons convicted of murder under the same theories. [¶]
(b) Codifies the holdings of People v. Lewis (2021) 11 Cal.5th 952,
961-970, regarding petitioners’ right to counsel and the standard for
determining the existence of a prima facie case. [¶] (c) Reaffirms
that the proper burden of proof at a resentencing hearing under this
section is proof beyond a reasonable doubt. [¶] (d) Addresses what
evidence a court may consider at a resentencing hearing (clarifying
the discussion in People v. Lewis, supra, at pp. 970-972).” (Stats.
2021, ch. 551, § 1.)



                                 6
directions to the superior court to appoint counsel and to
thereafter reconsider his petition consistent with the provisions
                                      5
of section 1170.95 as newly amended. In a supplemental letter
brief filed at the request of this court, the Attorney General has
agreed with Montgomery’s recommendation, observing, “Because
the record does not indicate whether appellant’s jury was
instructed on the natural and probable consequences doctrine for
attempted murder, appellant may be able to establish a
prima facie showing of eligibility.” We agree with the request for
a remand as well.




5
       In his opening brief Montgomery argued the superior
court’s summary denial of his petition without appointment of
counsel violated the plain language of section 1170.95,
subdivision (c), as well as his right to due process. He also
argued Senate Bill 1437 applied to accomplice liability for
attempted murder, not just murder, and the contrary
interpretation of the legislation would violate his right to equal
protection. In addition, Montgomery argued, correctly, it was
error for a judge other than his original sentencing judge to have
considered his petition absent any indication the original judge
was unavailable. The superior court is to correct this error on
remand.
       The Attorney General in his respondent’s brief argued any
error in not appointing counsel or in judicial assignment was
harmless because Montgomery was ineligible for relief as a
matter of law. He also argued excluding individuals convicted of
attempted murder from Senate Bill 1437’s ameliorative
provisions was constitutional.



                                 7
                        DISPOSITION
        The postjudgment order denying Montgomery’s
section 1170.95 petition is reversed. On remand the superior
court is to appoint counsel for Montgomery, order the prosecutor
to file a response to the petition and provide Montgomery an
opportunity to file a reply, and determine whether Montgomery
has made a prima facie showing that he is entitled to relief in
accordance with section 1170.95, subdivision (c), as amended by
Senate Bill 775.




                                         PERLUSS, P. J.
     We concur:



           SEGAL, J.



           FEUER, J.




                                8